Exhibit 10.1

 

RESOLVED, that effective January 1, 2005, an annual cash fee of twenty thousand
dollars ($20,000) be paid on a quarterly basis to each member of the Board of
Directors who is not an officer of the Company (“Outside Director”); provided
that an annual cash fee of $35,000 be paid on a quarterly basis to the Chairman
of the Board; and further

 

RESOLVED, that effective January 1, 2005, an annual grant of 2,000 shares of the
Company’s common stock be paid to each Outside Director; provided that an annual
grant of 4,000 shares be paid to the Chairman of the Board; and further

 

RESOLVED, that effective January 1, 2005, a fee of one thousand two hundred
dollars ($1,200) be paid to each Outside Director for attendance, in person or
by phone, at each meeting of the Board of Directors at which Outside Directors
are expected to review written materials prior to the meeting, or otherwise
prepare for the meeting, and then consider, decide, recommend or authorize a
course of action, irrespective of whether the Board of Directors approves,
rejects, tables, defers or makes any other decision on the proposed course of
action, and provided that no fee be paid for an informational, telephonic
meeting of the Board of Directors; and further



--------------------------------------------------------------------------------

RESOLVED, that effective January 1, 2005, a fee of one thousand dollars ($1,000)
be paid to each Outside Director (other than the Chairman of the Board) for
attendance, in person or by phone, at a meeting of any committee of the Board of
Directors at which Outside Directors are expected to review written materials
prior to the meeting, or otherwise prepare for the meeting, and then consider,
decide, recommend or authorize a course of action, irrespective of whether the
Committee approves, rejects, tables, defers or makes any other decision on the
proposed course of action, and provided that no fee be paid for an
informational, telephonic meeting of any Committee; and further

 

RESOLVED, that effective January 1, 2005, an annual cash fee of five thousand
dollars ($5,000) be paid on a quarterly basis to the Chairman of each committee
of the Board of Directors other than the Chairman of the Audit Committee, and
that an annual cash fee of eight thousand dollars ($8,000) be paid on a
quarterly basis to the Chairman of the Audit Committee of the Board of
Directors; and further

 

RESOLVED, that Outside Directors shall have the right to convert cash
compensation into shares of the Company’s Common stock in accordance with the
provisions of the Company’s 1996 Long Term Incentive and Share Award Plan; and
further



--------------------------------------------------------------------------------

RESOLVED, that Outside Directors shall have the right to defer payment of cash
or stock compensation in accordance with the provisions of the Company’s Outside
Directors Deferred Compensation Plan; and further

 

RESOLVED, that the Board of Directors hereby adopts a minimum stock ownership
policy for Outside Directors (including the Chairman of the Board) requiring
that (1) Outside Directors own and hold a minimum number of shares of the
Company’s Common Stock equal to three times the number of shares included in the
most recent annual grant of shares to each Outside Director other than the
Chairman of the Board; (2) Outside Directors not sell shares of the Company’s
Common Stock received as director compensation unless the minimum stock
ownership level is met; and (3) Outside Directors accumulate the number of
shares to meet the minimum stock ownership level within three years of first
becoming a director; and further

 

RESOLVED, that directors shall be compensated for their expenses incident to
attending meetings of the Board and Board Committees.